      Case 2:20-cv-01688-TLN-CKD Document 6 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHANNON O. MURPHY, SR.,                          No. 2:20–cv–01688–TLN–CKD PS

12                       Plaintiff,                    ORDER TO SHOW CAUSE

13           v.
14    JP MORGAN CHASE & CO.,
15                       Defendant.
16

17          On September 18, 2020, the court granted plaintiff’s application to proceed in forma

18   pauperis and dismissed plaintiff’s complaint with leave to amend. (ECF No. 3.) Plaintiff was

19   given 28 days to file a first amended complaint and cautioned that failure to timely comply with

20   the order would result in a recommendation that this action be dismissed. (Id.) When that

21   deadline passed without plaintiff filing either an amended complaint or a notice of voluntary

22   dismissal, on October 21, 2020, the court ordered plaintiff to comply with its prior order within

23   14 days. (ECF No. 4.) On October 30, 2020, plaintiff filed a document entitled “Complaint,

24   Judicial Misconduct,” asserting some indecipherable form of misconduct by District Judge

25   Nunley, who is assigned to this case along with the undersigned. (ECF No. 5.) Plaintiff seems to

26   believe that Judge Nunley has unfairly “abandoned” this case and requests that the case not be

27   dismissed before an initial case management conference. (Id. at 2, 5.)

28   ////
                                                       1
      Case 2:20-cv-01688-TLN-CKD Document 6 Filed 11/04/20 Page 2 of 2


 1            Plaintiff is reminded that because he is proceeding pro se, his case is currently being

 2   handled by the undersigned as prescribed by this court’s Local Rule 302(c)(21). Moreover, his

 3   case remains active, as plaintiff has been granted leave to amend his complaint to state a valid

 4   claim against defendant. (ECF No. 3.) Should the undersigned ultimately recommend that

 5   plaintiff’s complaint be dismissed without leave to amend, plaintiff will have the opportunity to

 6   submit objections which Judge Nunley will consider before issuing his final order. But first,

 7   plaintiff must comply with the court’s September 18, 2020 order by filing either an amended

 8   complaint or a notice of voluntary dismissal. The court offers plaintiff one final opportunity to do

 9   so by issuing the following order to show cause.

10            Accordingly, IT IS ORDERED that:

11                   1. Within 10 days of the date of this order, plaintiff shall show cause in writing why

12                      this action should not be dismissed with prejudice pursuant to Federal Rule of

13                      Civil Procedure 41(b) based on plaintiff’s failure to comply with the court’s order

14                      and failure to prosecute this case;

15                   2. Within 10 days of the date of this order, plaintiff shall file a first amended

16                      complaint, or a notice of voluntary dismissal, in compliance with the court’s

17                      September 18, 2020 order; and

18                   3. Failure to timely comply with the terms of this order will result in a

19                      recommendation that this action be dismissed with prejudice pursuant to Federal

20                      Rule of Civil Procedure 41(b).
21   Dated: November 4, 2020
                                                           _____________________________________
22
                                                           CAROLYN K. DELANEY
23                                                         UNITED STATES MAGISTRATE JUDGE

24

25

26   19, murp.1688

27

28
                                                              2
